Citation Nr: 0910223	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD that has been 
related to in-service stressors.

2.  The service department records verify the Veteran's 
assertion that his unit took enemy fire in November 1968, at 
a time when he was assigned with that unit.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2008).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the his lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In this case, the Veteran was diagnosed with PTSD at his VA 
examination in March 2003, where he complained of recurrent 
nightmares and general sleeplessness.  He had similar 
complaints at a psychological evaluation in December 2003.  
Later, in February and October 2004, he continued to be 
diagnosed with PTSD after persistent complaints of being 
easily startled and bad dreams.  

In addition to these clinically observed symptoms, the 
Veteran has also stated in written statements and at a 
hearing before the Decision Review Officer (DRO) that he had 
nightmares and trouble sleeping.  In addition to his own 
statements, the record includes the statements of a friend 
who also noted that the Veteran had experienced nightmares 
and that he was easily startled.  

This diagnosis of PTSD was based on the Veteran's claims of 
involvement in combat while attached to 6th Battalion, 27th 
Artillery operating with the III and IV Corps in Vietnam from 
January 1968 to March 1969.  He claimed the following 
stressors:

*	witnessing a lot of killing;
*	working as a light vehicle driver in convoys that would 
come under attack by the North Vietnamese Army (NVA).  
Specifically, he claimed that he was part of a convoy 
between Quan Loi and Long Bien where he witnessed a 
truck destroyed by a land mine and a friend was killed 
but he could not recall the friend's name;
*	having his artillery base at Song Be overrun by enemy 
forces in November 1968 with multiple casualties and 
injuries.  He also reflected that he helped remove 
bodies of fellow soldiers and Viet Cong; 
*	having his artillery base overrun during the Tet 
Offensive;
*	seeing a baby blown up while in a stroller in November 
1969; and
*	witnessing soldiers cutting the ears off and eyes out of 
killed soldiers and keeping them as souvenirs, claimed 
to have been done to both killed and wounded enemy 
soldiers.   

The Veteran's DD-214 and personnel records indicate that he 
was, as claimed, attached to the 6th Battalion, 27th 
Artillery in the Republic of Vietnam from early 1968 to early 
1969.  During his service, he was awarded the National 
Defense Service Medal, Vietnam Service Medal and Vietnam 
Campaign Medal.  

However, there are no decorations, such as a Purple Heart, 
Silver Star or Combat Infantryman Badge, indicating that 
participated in combat, nor are there any notations about 
combat related incidents.  Also, his service treatment 
records fail to indicate any injuries of any nature 
associated combat operations.  Finally, there is no 
indication of PTSD at his separation physical in March 1969.

In this case, the Board concludes that the Veteran did not 
participate in combat operations in Vietnam based on his own 
statements and service record.  Although his decorations 
confirm that he was in Vietnam, there are no decorations or 
documentation which would indicate combat participation.  
Consequently, he did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. § 1154(b).  

As such, his statements and testimony concerning the alleged 
stressors may not be accepted, standing alone, as sufficient 
proof of their occurrence.  Therefore, independent evidence 
is necessary to corroborate his statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).

In this case, while the Board concludes that most of the 
Veteran's claimed stressors could not be verified, his 
account of the events at Song Be in November 1968 is 
substantially verifiable.  First, with respect to his other 
claimed stressors, accounts such as seeing a baby blown up or 
the mutilation of dead enemy bodies are types of unverifiable 
stressors, because records are not kept regarding those types 
of incidents.

Furthermore, the Veteran's claims of witnessed killings are 
references that are too general to be verified.  Even though 
he recalled a convoy incident that resulted in the death of a 
friend on December 1, 1968, he could not recall that 
soldier's name.  Although not dispositive, a search of the 
Vietnam War Memorial Wall failed to show a fatality 
consistent with his recollections of December 1, 1968.  
Finally, the U.S. Army and Joint Services Records Research 
Center (JSRRC) indicated that they were unable to document 
his account of a truck being destroyed by a land mine during 
a convoy between Quan Loi and Long Bien.  

However, the Veteran's account of the attacks on his 
artillery base at Song Be in November 1968, when affording 
him the benefit of the doubt, is substantially corroborated 
by the available evidence of record.  Specifically, the JSRRC 
confirmed that he was associated with the 6th Battalion, 27th 
Field Artillery.  It also referenced a daily staff journal 
entry indicating that Song Be had, in fact, taken enemy fire 
on November 29, 1968, to include 50 rounds of 82mm mortars 
and five rounds of 75mm recoilless rifle fire.  

Furthermore, the 6th Battalion, 27th Artillery was 
recommended for a Meritorious Unit Commendation for action 
from September 1, 1968 to May 31, 1969, which indicated that 
the Battalion was subjected to over 2,400 rounds of 
artillery, mortar and grenade attacks, causing one killed and 
24 wounded.  Based on this information, it is reasonable to 
conclude that the Veteran was at Song Be when it was attacked 
on November 29, 1968.

The Veteran's statement that his artillery base at Song Be 
was "overrun" resulting in many casualties was not 
confirmed.  However, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) pointed out that corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Therefore, based on the evidence verified by the JSRRC 
records, and given the current diagnosis of PTSD, which has 
been medically linked to active duty, with a stressor 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressor actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and in-
service stressors, and evidence consistent with combat 
stressors.  For those reasons, service connection for PTSD is 
granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


